DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, and 7-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hansen et al. (US2015028609A1).
	Hansen et al., in figures 1-23, teach (cl.1) an assembly 7 (see Fig.1-3) for rotating a suspended load 9 around a substantially vertical axis A, the assembly comprising: an inner rim (lower part) configured to have a fixed relationship with the suspended load 9 to be rotated (by second frame 5, frame 19 and seat 12) an outer rim (upper part) engaging the inner rim in a manner so that the inner and outer rims are configured to perform rotational movements relative to each other during rotation of the suspended load without the outer rim carrying the weight of the suspended load, and a drive unit (see paragraph [0069]) for performing the relative rotational movement between the inner and outer rims, (cl.2) wherein the inner rim takes the form of a ring-shaped element, and wherein the outer rim takes the form of a portion of a ring-shaped element, such as around half of an entire ring-shaped element (see fig.1-3), (cl.3) wherein the assembly is configured to not carry the weight of the load during use (see the whole document), (cl.7) the inner rim comprises a toothed surface 37, and wherein the drive unit is configured to engage with said toothed surface in order to perform the relative rotational movement between the inner and outer rims, (cl.8) the drive unit is rigidly secured to the outer rim, and wherein the drive unit comprises an electrical motor, a pneumatic system or a hydraulic system for performing the relative rotational movement between the inner and outer rims (see paragraph [0069]), (cl.9) a plurality of alignment wheels 37 are provided for correct positioning of the outer rim relative to the inner rim (see fig.6), (cl.10) one or more alignment wheels are arranged to follow an outer surface of the inner rim, and wherein one or more other alignment wheels are arranged to follow an inner surface of the inner rim (see fig.5-6), (cl.11) the plurality of alignment wheels are configured to rotate around respective wheel axles secured to the outer rim (fig.5), (cl.12) further comprising a counterweight for outbalancing the weight of the drive unit (see [0130], (cl.13) further comprising a platform 3,5 for installation personnel, (cl.14) one or more brackets adapted to secure the assembly to a lifting yoke for lifting wind turbine related loads, (cl.15) A wind turbine tower or wind turbine tower section comprising an assembly according to claim 1.
Allowable Subject Matter
Claims 4-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claims 4 and all the claims that depend on claim 4, prior art fails to teach or fairly suggest a fixation arrangement for limiting rotation of the outer rim in relation to one or more fixed points outside the assembly, the fixation arrangement being configured to provide a substantially constant tension to the one or more adjustable fixation points.
Regarding claim 6, prior art fails to teach or fairly suggest a belt member is secured to and provided around the inner rim, and wherein the drive unit is configured to engage with said belt member in order to perform the relative rotational movement between the inner and outer rims.
Prior Art
Prior art made of record but not relied upon is considered pertinent to Applicant’s disclosure and consist of five patent publications.
US9,120,649B2, US7,970,520B2, US20080290749A1, US20050082839A1, and US4,705,180A are cited to show a suspended load positioning system.
Contact information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IGOR KERSHTEYN whose telephone number is (571) 272-4817.  The examiner can normally be reached on Mon.-Fri. 8:30-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Sosnowski can be reached on (571)270-7944.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/IGOR KERSHTEYN/
Primary Examiner, Art Unit 3745